Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan Dawson Lightfoot on 3/18/2021.

The application has been amended as follows: 

Line 12 of claim 1 currently reads “configured to receive a least a portion”, this has been amended to “configured to receive at least a portion”.
Line 14 of claim 9 currently reads “configured to receive a least a portion”, this has been amended to “configured to receive at least a portion”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 9, and 17 are allowable because the prior art of record fails to teach or suggest an air intake system with a filter airflow change device configured to change an amount of airflow allowed through the inlet barrier filter; wherein the filter airflow change device comprises a tubular slide valve and a carrier duct and wherein the slide valve is configured to receive a least a portion of a tubular portion of the carrier duct; wherein when the tubular slide valve is fully extended relative to the carrier duct, airflow from the inlet duct to an engine intake duct via the inlet barrier filter is substantially reduced and airflow to the engine intake 
The best prior art of record is Osswald (US #8,096,499) which teaches an air intake system with a filter airflow change device configured to change an amount of airflow allowed through the inlet barrier filter; wherein when the slide valve is fully extended relative to the carrier duct, airflow from the inlet duct to an engine intake duct via the inlet barrier filter is substantially reduced and airflow to the engine intake duct via the inlet duct is substantially increased and wherein movement of the slide valve relative to the carrier duct changes an amount of longitudinal overlap between the slide valve and the carrier duct.  But Osswald does not teach that the slide valve is tubular, and wherein the slide valve is configured to receive at least a portion of a tubular portion of the carrier duct.
Another prior art of record is Krahl (PGPub #2011/0001003) which does teach a curved slide valve that is configured to receive at least a portion of a tubular portion of the carrier duct, but the slide valve of Krahl is not fully tubular, and the slide valve only moves in an angular manner, the slide valve is incapable of displacing in a longitudinal manner.  There is no obvious motivation to modify the system of Osswald with the slide valve of Krahl due to the large structural differences in the two systems, if just the moving valve portion of Krahl was added to Osswald the ability of the valve to receive at least a portion of a tubular portion of the carrier duct taught by Krahl would be lost, and if the carrier duct and valve of Krahl were added to Osswald the limitation of the longitudinal displacement of the valve would not be taught.
Another prior art of record is Renz (PGPub #2010/0266424) which does teach a tubular slide valve that is configured to receive at least a portion of a tubular portion of the carrier duct, but the slide valve of Renz is applied to a system used to inflate evacuation slides on aircraft rather than as a component on the air intake system, and as the slide valve of Renz is extended the total flow in the 
Claims 2-4, 8, 10-12, 16, and 18-20 are allowed due to their respective dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647